Citation Nr: 0520619	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  99-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES


1.  Entitlement to service connection for depression. 

2.  Entitlement to an initial rating in excess of 10 percent 
for headaches due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on verified active duty from September 
1981 to November 1984 and January 1991 to May 1991; he served 
on additional periods of unverified duty.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2005, a Travel Board hearing was 
held before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   


REMAND

While the Board regrets the additional delay which will 
result from a remand of the veteran's case, the record before 
the Board at this time is not complete.  In this regard, at 
the veteran's March 2005 hearing, he referred to relevant 
recent treatment, the records of which have not been 
obtained.  The undersigned held the record open for thirty 
days to allow the veteran an opportunity to submit these 
records, and the veteran executed two VA Forms 21-4142 
authorizing the release of medical records from two 
physicians mentioned at the hearing, a Dr. C.M. at the Unity 
North Church and a Dr. P.B. at the Wellstar Medical Center.  
However, it is unclear what efforts have been undertaken to 
obtain these records since the hearing, and given the fact 
that the Board concludes that this case must otherwise be 
remanded to afford the veteran further VA examinations, the 
RO upon remand will be afforded the opportunity to obtain the 
treatment records mentioned above from the Unity North Church 
and Wellstar Medical Center, and any other records of recent 
pertinent treatment.

With regard to the additional examinations the Board feels 
are necessary to adjudicate the veteran's claims, while the 
veteran has been afforded VA psychiatric examinations in 
September 1997 and June 2000, the reports from those 
examinations do not reflect a specific opinion as to the 
relationship, if any, between the psychiatric disorders 
demonstrated at these examinations and the veteran's military 
service, to include stressful or traumatic incidents during 
his Persian Gulf service as discussed by the veteran at his 
hearing before the undersigned at the RO.

The veteran also testified at the Travel Board hearing, and 
has contended as such elsewhere in writing, that he has had 
"problems" with the manner in which the examinations have 
been conducted and the findings from those examinations have 
been recorded.  As a result, the Board concludes that a VA 
psychiatric examination which includes an opinion as whether 
the veteran has a current disability due to depression or 
other acquired psychiatric disorder is necessary in this case 
in order to comply with the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
also concludes that an appropriate examination to determine 
the severity of the veteran's headaches is also necessary in 
order to obtain the specific findings necessary to rate 
disability due to headaches under the criteria set forth at 
38 C.F.R. § 4.124a, DC 8100. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will provide notification 
when further action is required on the part of the veteran.

1.  The RO is to obtain any relevant 
treatment records from Dr. C.M. at the 
Unity North Church, 4255 Sandy Plains 
Road NE, and a Dr. P.B. at the Wellstar 
Medical Center, 1010 Johnson Ferry Road, 
both in Marietta, GA.  The RO should also 
contact the veteran and request him to 
provide the names and addresses of any 
other physicians who have provided recent 
relevant treatment, to include that 
rendered at the Mount Bethel United 
Methodist Church mentioned by the veteran 
at the March 2005 hearing.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has depression, or any other 
current psychiatric disability, as a result 
of service.  The claims file should be 
provided to the examiner, who should, based 
upon review of the relevant evidence 
contained therein and examination of the 
veteran, provide an opinion as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran has depression or another 
psychiatric disorder that is the result of 
service, to include exposure to stressful 
situations during his Persian Gulf Service, 
or whether such a cause of a current 
psychiatric disorder is unlikely (i.e., 
less than a 50-50 probability).

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  The veteran should be afforded an 
appropriate examination to determine the 
severity of his service-connected 
headaches.  The examiner should 
specifically state whether he or she 
considers the service-connected disability 
to include prostrating attacks (essentially 
rendering the veteran bedridden) of 
headaches on the average of one in two 
months, once a month, or more frequently.  
The examiner should also state whether 
he/she feels the veteran's headaches are 
productive of severe economic 
inadaptability.  

4.  Following completion to the extent 
possible of the development requested 
above, the claims on appeal should be 
readjudicated by the RO.  To the extent 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


